
	
		I
		111th CONGRESS
		2d Session
		H. R. 5162
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Childers (for
			 himself, Mr. Souder,
			 Mr. Altmire,
			 Mr. Davis of Alabama,
			 Mr. Melancon,
			 Mr. Mica, Mr. Carney, Mr.
			 Burton of Indiana, Mr. Davis of
			 Tennessee, Mr. Shuler,
			 Mr. Ross, Mr. Gingrey of Georgia,
			 Mr. Sessions,
			 Mr. Shuster,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina,
			 Mr. Simpson,
			 Mr. Ellsworth,
			 Mr. Wilson of Ohio,
			 Mr. Bishop of Georgia,
			 Mr. Cardoza,
			 Mr. Boucher,
			 Mr. Kagen,
			 Mr. Barrow,
			 Mr. Walz, Mr. Hill, Mr.
			 Holden, Mr. Heinrich,
			 Mr. Young of Alaska,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Mack, Mr. Marshall, Mr.
			 Kissell, Mr. Moran of
			 Kansas, Mr. Rahall,
			 Mr. Dingell,
			 Mr. Donnelly of Indiana,
			 Mr. Kingston,
			 Mr. Minnick,
			 Mr. Tiahrt,
			 Mr. Teague,
			 Mr. Jones,
			 Mr. Owens,
			 Ms. Jenkins,
			 Mr. Boyd, Mr. Gene Green of Texas,
			 Mr. Chandler,
			 Mr. McHenry,
			 Mr. Bachus,
			 Mrs. Halvorson,
			 Mr. Whitfield,
			 Mr. Hodes,
			 Mr. Taylor,
			 Mr. Gerlach,
			 Mr. Calvert,
			 Mr. Perriello,
			 Ms. Giffords,
			 Mr. McNerney,
			 Mr. Stupak,
			 Ms. Markey of Colorado,
			 Mr. Dent, Mr. Tanner, and Mr.
			 Bishop of Utah) introduced the following bill; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		A BILL
		To restore Second Amendment rights in the District of
		  Columbia.
	
	
		1.Short titleThis title may be cited as the
			 Second Amendment Enforcement
			 Act.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)The law-abiding
			 citizens of the District of Columbia are deprived by local laws of handguns,
			 rifles, and shotguns that are commonly kept by law-abiding persons throughout
			 the United States for sporting use and for lawful defense of their persons,
			 homes, businesses, and families.
			(2)The District of
			 Columbia has among the highest per capita murder rates in the Nation, which may
			 be attributed in part to local laws prohibiting possession of firearms by
			 law-abiding persons who would otherwise be able to defend themselves and their
			 loved ones in their own homes and businesses.
			(3)Officials of the
			 District of Columbia have indicated their intention to continue to unduly
			 restrict lawful firearm possession and use by citizens of the District.
			(4)Legislation is
			 required to correct the District of Columbia's law in order to restore the
			 fundamental rights of its citizens under the Second Amendment to the United
			 States Constitution and thereby enhance public safety.
			3.Reform D.C. council’s
			 authority to restrict firearmsSection 4 of the Act entitled An Act
			 to prohibit the killing of wild birds and wild animals in the District of
			 Columbia, approved June 30, 1906 (34 Stat. 809; sec. 1–303.43, D.C.
			 Official Code), is amended by adding at the end the following: Nothing
			 in this section or any other provision of law shall authorize, or shall be
			 construed to permit, the Council, the Mayor, or any governmental or regulatory
			 authority of the District of Columbia to prohibit, constructively prohibit, or
			 unduly burden the ability of persons not prohibited from possessing firearms
			 under Federal law from acquiring, possessing in their homes or businesses,
			 transporting for legitimate purposes, or using for sporting, self-protection or
			 other lawful purposes, any firearm neither prohibited by Federal law nor
			 subject to the National Firearms Act.
			 The District of Columbia shall not have authority to enact laws or regulations
			 that discourage or eliminate the private ownership or use of firearms. Nothing
			 in the previous two sentences shall be construed to prohibit the District of
			 Columbia from regulating the carrying of firearms by a person, either concealed
			 or openly, other than at the person's dwelling place, place of business, or on
			 other land possessed by the person..
		4.Repeal D.C.
			 semiautomatic banSection
			 101(10) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(10),
			 D.C. Official Code) is amended to read as follows:
			
				(10)Machine gun means any
				firearm which shoots, is designed to shoot, or can be readily restored to
				shoot, automatically more than one shot, without manual reloading, by a single
				function of the trigger. The term ‘machine gun’ shall also include the frame or
				receiver of any such firearm, any part designed and intended solely and
				exclusively, or combination of parts designed and intended, for use in
				converting a firearm into a machine gun, and any combination of parts from
				which a machine gun can be assembled if such parts are in the possession or
				under the control of a
				person.
				.
		5.Repeal registration
			 requirement and authorize ammunition sales
			(a)Repeal of
			 requirement
				(1)In
			 generalSection 201(a) of the Firearms Control Regulations Act of
			 1975 (sec. 7–2502.01(a), D.C. Official Code) is amended by striking any
			 firearm, unless and all that follows through paragraph (3) and
			 inserting the following: any firearm described in subsection
			 (c)..
				(2)Description of
			 firearms remaining illegalSection 201 of such Act (sec.
			 7–2502.01, D.C. Official Code) is amended by adding at the end the following
			 new subsection:
					
						(c)A firearm
				described in this subsection is any of the following:
							(1)A sawed-off
				shotgun.
							(2)A machine
				gun.
							(3)A short-barreled
				rifle.
							.
				(3)Conforming
			 amendmentThe heading of section 201 of such Act (sec. 7–2502.01,
			 D.C. Official Code) is amended by striking Registration
			 requirements and inserting Firearm Possession.
				(b)Conforming
			 Amendments to Firearms Control Regulations ActThe Firearms
			 Control Regulations Act of 1975 is amended as follows:
				(1)Sections 202 through 211 (secs. 7–2502.02
			 through 7–2502.11, D.C. Official Code) are repealed.
				(2)Section 101 (sec.
			 7–2501.01, D.C. Official Code) is amended by striking paragraph (13).
				(3)Section 401 (sec.
			 7–2504.01, D.C. Official Code) is amended—
					(A)in subsection (a),
			 by striking the District; and all that follows and inserting the
			 following: the District, except that a person may engage in hand
			 loading, reloading, or custom loading of ammunition for firearms lawfully
			 possessed under this Act.; and
					(B)in subsection (b),
			 by striking which are unregisterable under section 202 and
			 inserting which are prohibited under section 201.
					(4)Section 402 (sec.
			 7–2504.02, D.C. Official Code) is amended—
					(A)in subsection (a),
			 by striking Any person eligible to register a firearm and all
			 that follows through such business, and inserting the following:
			 Any person not otherwise prohibited from possessing or receiving a
			 firearm under Federal or District law, or from being licensed under section 923
			 of title 18, United States Code,; and
					(B)in subsection (b),
			 by amending paragraph (1) to read as follows:
						
							(1)The applicant’s
				name;
							.
					(5)Section 403(b)
			 (sec. 7–2504.03(b), D.C. Official Code) is amended by striking
			 registration certificate and inserting dealer’s
			 license.
				(6)Section 404(a)(3)
			 (sec. 7–2504.04(a)(3)), D.C. Official Code) is amended—
					(A)in subparagraph
			 (B)(i), by striking registration certificate number (if any) of the
			 firearm,;
					(B)in subparagraph
			 (B)(iv), by striking holding the registration certificate and
			 inserting from whom it was received for repair;
					(C)in subparagraph
			 (C)(i), by striking and registration certificate number (if any) of the
			 firearm;
					(D)in subparagraph
			 (C)(ii), by striking registration certificate number or;
			 and
					(E)by striking
			 subparagraphs (D) and (E).
					(7)Section 406(c)
			 (sec. 7–2504.06(c), D.C. Official Code) is amended to read as follows:
					
						(c)Within 45 days of
				a decision becoming effective which is unfavorable to a licensee or to an
				applicant for a dealer’s license, the licensee or application shall—
							(1)lawfully remove
				from the District all destructive devices in his inventory, or peaceably
				surrender to the Chief all destructive devices in his inventory in the manner
				provided in section 705; and
							(2)lawfully dispose,
				to himself or to another, any firearms and ammunition in his
				inventory.
							.
				(8)Section 407(b)
			 (sec. 7–2504.07(b), D.C. Official Code) is amended by striking would not
			 be eligible and all that follows and inserting is prohibited
			 from possessing or receiving a firearm under Federal or District
			 law..
				(9)Section 502 (sec.
			 7–2505.02, D.C. Official Code) is amended—
					(A)by amending
			 subsection (a) to read as follows:
						
							(a)Any person or
				organization not prohibited from possessing or receiving a firearm under
				Federal or District law may sell or otherwise transfer ammunition or any
				firearm, except those which are prohibited under section 201, to a licensed
				dealer.
							;
				
					(B)in subsection (b),
			 by adding at the end the following new paragraph:
						
							(3)Ammunition, excluding restricted pistol
				bullets, to any person not otherwise prohibited from possessing or receiving
				ammunition.
							;
					(C)by amending
			 subsection (c) to read as follows:
						
							(c)Any dealer licensed under the provisions of
				this Act may sell or otherwise transfer a firearm to any person or organization
				not otherwise prohibited from possessing or receiving such firearm under
				Federal or District law. In the case of a sale or transfer of a handgun to a
				resident of the District of Columbia, a federally licensed importer,
				manufacturer, or dealer of firearms in Maryland or Virginia shall be treated as
				a dealer licensed under the provisions of this Act for purposes of the previous
				sentence, notwithstanding section 922(b)(3) of title 18, United States Code, if
				the transferee meets in person with the transferor to accomplish the transfer,
				and the sale, delivery, and receipt fully comply with the legal conditions of
				sale in both the District of Columbia and the jurisdiction in which the
				transfer
				occurs.
							;
					(D)by striking
			 subsection (d); and
					(E)by striking
			 subsection (e).
					(10)Section 704 (sec.
			 7–2507.04, D.C. Official Code) is amended—
					(A)in subsection (a),
			 by striking any registration certificate or and inserting
			 a; and
					(B)in subsection (b),
			 by striking registration certificate,.
					(c)Other Conforming
			 AmendmentsSection 2(4) of the Illegal Firearm Sale and
			 Distribution Strict Liability Act of 1992 (sec. 7–2531.01(4), D.C. Official
			 Code) is amended—
				(1)in subparagraph
			 (A), by striking or ignoring proof of the purchaser’s residence in the
			 District of Columbia; and
				(2)in subparagraph
			 (B), by striking registration and.
				6.Repeal handgun
			 ammunition banSection 601(3)
			 of the Firearms Control Regulations Act of 1975 (sec. 7–2506.01(3), D.C.
			 Official Code) is amended by striking is the holder of the valid
			 registration certificate for and inserting owns.
		7.Restore right of
			 self defense in the homeSection 702 of the Firearms Control
			 Regulations Act of 1975 (sec. 7–2507.02, D.C. Official Code) is amended to read
			 as follows:
			
				702.Penalties for Allowing Access of Minors to Loaded Firearms
		  if Injury Results(a)In
				GeneralA person in the
				District of Columbia is guilty of unlawful storage of a firearm if—
						(1)the person
				knowingly stores or leaves a loaded firearm at any premises under the person’s
				control;
						(2)the person knows
				or reasonably should know that a minor is likely to gain access to the firearm
				without the permission of the minor’s parent or legal guardian; and
						(3)the minor kills or
				injures any person (including the minor) by discharging the firearm.
						(b)ExceptionsThis section does not apply if—
						(1)the firearm was stored in a securely locked
				container and the person did not inform the minor of the location of the key
				to, or the combination of, the container’s lock;
						(2)the firearm was
				secured by a trigger lock and the person did not inform the minor of the
				location of the key to, or the combination of, the trigger lock;
						(3)the firearm was
				stored on the person’s body or in such proximity to the person that it could be
				used as quickly and as easily as if it were on the person’s body;
						(4)the minor’s access
				to the firearm was a result of an unlawful entry;
						(5)when discharging
				the firearm, the minor was acting in lawful self-defense or in defense of
				another;
						(6)when discharging
				the firearm, the minor was engaged in hunting or target or sport shooting under
				the supervision of the minor’s parent or guardian, or under the supervision of
				another person over the age of 18 with the parent’s or guardian’s consent;
				or
						(7)the firearm is in
				the possession or control of a law enforcement officer while the officer is
				engaged in official duties.
						(c)Minor
				DefinedIn this section, the term minor means an
				individual under 16 years of age.
					(d)PenaltyA person who violates this section shall be
				subject to a fine not exceeding $1,000, a term of imprisonment not exceeding
				one year, or both.
					(e)Special Rule if
				Victim of Shooting is Child of Person Committing ViolationIf a violation of this section leads to the
				accidental shooting of a minor who is the child of the person who committed the
				violation, the United States attorney shall consider both the extent of the
				minor’s injuries and the effect of the minor’s injury or death on both of the
				minor’s parents when deciding whether to file charges under this section. No
				prosecution shall be brought in such circumstances unless the person who
				committed the violation behaved in a grossly negligent manner, or unless
				similarly egregious circumstances
				exist.
					.
		8.Remove criminal
			 penalties for possession of unregistered firearms
			(a)In
			 generalSection 706 of the Firearms Control Regulations Act of
			 1975 (sec. 7–2507.06, D.C. Official Code) is amended by striking paragraph (2)
			 and redesignating paragraph (3) as paragraph (2).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to violations occurring after the 60-day period which begins on the
			 date of the enactment of this Act.
			9.Regulating
			 Inoperable Pistols and Harmonizing Definitions for Certain Types of
			 FirearmsSection 1 of the Act
			 of July 8, 1932 (sec. 22–4501, D.C. Official Code), is amended as
			 follows:
			(1)Insert after
			 paragraph (2) the following new paragraph:
				
					(2A)Firearm means any weapon,
				regardless of operability, which will, or is designed or redesigned, made or
				remade, readily converted, restored, or repaired, or is intended to, expel a
				projectile or projectiles by the action of an explosive. Such term does not
				include—
						(A)a destructive device, as defined in section
				101(7) of the Firearms Control Regulations Act of 1975;
						(B)a device used
				exclusively for line throwing, signaling, or safety, and required or
				recommended by the Coast Guard or Interstate Commerce Commission; or
						(C)a device used
				exclusively for firing explosive rivets, stud cartridges, or similar industrial
				ammunition and incapable for use as a
				weapon.
						.
			(2)Amend paragraph
			 (4) to read as follows:
				
					(4)Machine
				gun has the meaning given such term in section 101(10) of the Firearms
				Control Regulations Act of
				1975.
					.
			(3)Amend paragraph
			 (6) to read as follows:
				
					(6)Pistol
				has the meaning given such term in section 101(12) of the Firearms Control
				Regulations Act of
				1975.
					.
			(4)Insert after
			 paragraph (6) the following new paragraph:
				
					(6A)Place of
				business has the meaning given such term in section 101(12A) of the
				Firearms Control Regulations Act of
				1975.
					.
			(5)Amend paragraph
			 (8) to read as follows:
				
					(8)Sawed-off
				shotgun has the meaning given such term in section 101(15) of the
				Firearms Control Regulations Act of
				1975.
					.
			(6)Insert after
			 paragraph (9) the following new paragraph:
				
					(9A)Shotgun
				has the meaning given such term in section 101(16) of the Firearms Control
				Regulations Act of
				1975.
					.
			10.Prohibitions of
			 Firearms From Private and Sensitive Public PropertyThe Act of July 8, 1932 (sec. 22–4501 et
			 seq., D.C. Official Code), is amended by inserting after section 3 the
			 following new section:
			
				3A.Prohibitions of Firearms From Private and Sensitive Public
		  Property(a)Private persons or entities owning property
				in the District of Columbia may prohibit or restrict the possession of firearms
				on their property by any persons, other than law enforcement personnel when
				lawfully authorized to enter onto the property or lessees occupying residential
				or business premises.
					(b)The District of Columbia may prohibit or
				restrict the possession of firearms within any building or structure under its
				control, or in any area of such building or structure, which has implemented
				security measures (including but not limited to guard posts, metal detection
				devices, x-ray or other scanning devices, or card-based or biometric access
				devices) to identify and exclude unauthorized or hazardous persons or articles,
				except that no such prohibition or restriction may apply to lessees occupying
				residential or business
				premises.
					.
		11.Regulating the
			 Carrying of Firearms
			(a)Carrying Rifles
			 or ShotgunsSection 4 of the
			 Act of July 8, 1932 (sec. 22–4504, D.C. Official Code), is amended by inserting
			 after subsection (a) the following new subsection:
				
					(a-1)Except as otherwise permitted by law, no
				person shall carry within the District of Columbia a rifle or shotgun. A person
				who violates this subsection shall be subject, as applicable, to the criminal
				penalties set forth in section 15 and paragraph (2) of subsection
				(a).
					.
			(b)Authority To
			 Carry Firearm in Certain Places and for Certain Purposes; Lawful Transportation
			 of FirearmsThe Act of July
			 8, 1932 (sec. 22–4501 et seq., D.C. Official Code), is amended by inserting
			 after section 4 the following new sections:
				
					4A.Authority to Carry Firearm in Certain Places and for Certain
		  PurposesNotwithstanding any other law, a person not
				otherwise prohibited by law from shipping, transporting, possessing, or
				receiving a firearm may carry such firearm, whether loaded or unloaded—
						(1)in the person’s
				dwelling house or place of business or on land owned or lawfully possessed by
				the person;
						(2)by invitation on
				land owned or lawfully possessed by another;
						(3)while it is being
				used for lawful recreational, sporting, educational, or training purposes;
				or
						(4)while it is being
				transported for a lawful purpose as expressly authorized by District or Federal
				law and in accordance with the requirements of that law.
						4B.Lawful Transportation of
		  Firearms(a)Any person who is not otherwise prohibited
				by law from shipping, transporting, possessing, or receiving a firearm shall be
				permitted to transport a firearm for any lawful purpose from any place where he
				may lawfully possess the firearm to any other place where he may lawfully
				possess the firearm if the firearm is transported in accordance with this
				section.
						(b)(1)If the transportation of the firearm is by
				a vehicle, the firearm shall be unloaded, and neither the firearm nor any
				ammunition being transported shall be readily accessible or directly accessible
				from the passenger compartment of the transporting vehicle.
							(2)If the transporting vehicle does not have a
				compartment separate from the driver's compartment, the firearm or ammunition
				shall be contained in a locked container other than the glove compartment or
				console, and the firearm shall be unloaded.
							(c)If the transportation of the firearm is in
				a manner other than in a vehicle, the firearm shall be—
							(1)unloaded;
							(2)inside a locked
				container; and
							(3)separate from any
				ammunition.
							.
			(c)Exceptions to
			 Restrictions on Carrying Concealed WeaponsSection 5 of such Act
			 (sec. 22–4505, D.C. Official Code) is amended—
				(1)in subsection (a),
			 by striking pistol unloaded and in a secure wrapper from and
			 inserting firearm, transported in accordance with section 4b,
			 from; and
				(2)in subsection (a),
			 by striking pistol each place it appears and inserting
			 firearm.
				12.Including Toy
			 and Antique Pistols in Prohibition Against Using an Imitation Firearm to Commit
			 a Violent or Dangerous CrimeSection 13 of the Act of July 8, 1932 (sec.
			 22–4513, D.C. Official Code), is amended by striking “section 2 and section
			 14(b)” and inserting “sections 2, 4(b), and 14(b)”.
		13.Providing
			 Jurisdiction to Office of Administrative Hearings to Hear Cases Pertaining to
			 Denial or Revocation of Firearm Dealer LicensesSection 6 of the Office of Administrative
			 Hearings Establishment Act of 2001 (D.C. Law 14–76; sec. 2–1831.03, D.C.
			 Official Code) is amended by inserting after subsection (b–1) the following new
			 subsection:
			
				(b–2)In addition to those adjudicated cases
				listed in subsections (a), (b), and (b–1), this Act shall apply to all
				adjudicated cases involving the denial or revocation of a dealer license
				pursuant to section 406 of the Firearms Control Regulations Act of
				1975.
				.
		14.Repeals of
			 District of Columbia ActsEffective on the day before the date of the
			 enactment of this Act, the Firearms Registration Amendment Act of 2008 (D.C.
			 Law 17–372) and the Inoperable Pistol Amendment Act of 2008 (D.C. Law 17–388)
			 are repealed, and any provision of law amended or repealed by either of such
			 Acts is restored or revived as if such Acts had not been enacted into
			 law.
		15.SeverabilityNotwithstanding any other provision of this
			 Act, if any provision of this Act, or any amendment made by this Act, or the
			 application of such provision or amendment to any person or circumstance is
			 held to be unconstitutional, the other provisions of this Act and any other
			 amendments made by this Act, and the application of such provision or amendment
			 to other persons or circumstances, shall not be affected thereby.
		
